                                          Case 2:19-cv-00263-MCE-DB Document 64 Filed 04/06/21 Page 1 of 3


                                      1   JAMES R. TENERO            (SBN 201023)
                                          SELMAN BREITMAN LLP
                                      2   33 New Montgomery, Sixth Floor
                                          San Francisco, CA 94105-4537
                                      3   Telephone     :     415.979.0400
                                          Facsimile     :     415.979.2099
                                      4   Email         :     jtenero@selmanlaw.com
                                      5   SHERYL W. LEICHENGER (SBN 161688)
                                          SELMAN BREITMAN LLP
                                      6   11766 Wilshire Boulevard, Sixth Floor
                                          Los Angeles, CA 90025-6538
                                      7   Telephone     :     310.445.0822
                                          Facsimile     :     310.473.2525
                                      8   Email         :     sleichenger@selmanlaw.com
                                      9   Attorneys for Defendant
                                          EVEREST NATIONAL INSURANCE COMPANY
                                     10
   LLP




                                     11
                                                                     UNITED STATES DISTRICT COURT
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                                           EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO
                                     13
                                          COUNTY OF SACRAMENTO,                             Case No. 2:19-CV-00263-MCE-DB
                                     14
                                                        Plaintiff,                          ORDER GRANTING EVEREST
                                     15                                                     NATIONAL INSURANCE COMPANY’S
                                                 v.                                         AMENDED REQUEST TO SEAL
                                     16                                                     DOCUMENTS
                                          EVEREST NATIONAL INSURANCE
                                     17   COMPANY,
                                                                                            Action Filed:   02/11/2019
                                     18                 Defendant.
                                     19

                                     20          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                     21          Defendant, Everest National Insurance Company (“Everest National”), through its counsel
                                     22   of record, James R. Tenero of Selman Breitman LLP, submitted to this Court an Amended Request
                                     23   to Seal the following documents:
                                     24          (1)    Exhibit 69 to the Index of Exhibits in support of its Motion for Summary Judgment
                                     25   or, alternatively, Motion for Partial Summary Judgment;
                                     26          (2)    The unredacted version of Everest National’s Points and Authorities in support of
                                     27   its Motion for Summary Judgment or, alternatively, Motion for Partial Summary Judgment; and
                                     28
                                                                                        1
                                                       ORDER GRANTING EVEREST NATIONAL’S AMENDED REQUEST TO SEAL DOCUMENTS
                                                                                                 -CASE NO. 2:19-cv-00263-MCE-DB
3062 45344 4839-8250-2625 .v1
                                          Case 2:19-cv-00263-MCE-DB Document 64 Filed 04/06/21 Page 2 of 3


                                      1          (3)      The unredacted and corrected version of Everest National’s Statement of
                                      2   Undisputed Facts in support of its Motion for Summary Judgment or, alternatively, Motion for
                                      3   Partial Summary Judgment.
                                      4          Exhibit 69 to the Index of Exhibits was filed in support of Everest National’s Motion for
                                      5   Summary Judgment or, alternatively, Motion for Partial Summary Judgment.                Substantive
                                      6   references to that document were also included in Everest National’s Points and Authorities and
                                      7   Statement of Undisputed Material Facts in support of the Motion for Summary Judgment or,
                                      8   alternatively, Motion for Partial Summary Judgment. The Request to Seal Exhibit 69 to the Index
                                      9   of Exhibits and the substantive references to Exhibit 69 in the Points and Authorities and Statement
                                     10   was made on the grounds that the documents to be sealed contain confidential settlement
   LLP




                                     11   information which is subject to the Stipulated Protective Order entered by the Court on February
                                     12   24, 2020. In addition, the settlement document and discussion of the substantive content of that
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   document is inherently confidential and should not be available on the public record.
                                     14          This request is narrowly tailored to seal only that material for which there is a compelling
                                     15   reason to seal which has been established.
                                     16          Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:
                                     17          1. Exhibit 69 to the Index of Exhibits filed by Everest National in support of its Motion
                                     18                for Summary Judgment or, alternatively, Motion for Partial Summary Judgment, is
                                     19                hereby ordered sealed for one year from the date of this order;
                                     20          2. The unredacted version of Everest National’s Points and Authorities in support of its
                                     21                Motion for Summary Judgment or, alternatively, Motion for Partial Summary
                                     22                Judgment, is hereby ordered sealed for one year from the date of this order; and
                                     23   ///
                                     24   ///
                                     25   ///
                                     26   ///
                                     27   ///
                                     28
                                                                                            2
                                                        ORDER GRANTING EVEREST NATIONAL’S AMENDED REQUEST TO SEAL DOCUMENTS
                                                                                                   CASE NO. 2:19-cv-00263-MCE-DB
3062 45344 4839-8250-2625 .v1
                                          Case 2:19-cv-00263-MCE-DB Document 64 Filed 04/06/21 Page 3 of 3


                                      1          3. The unredacted version of Everest National’s Statement of Undisputed Facts in support
                                      2             of it Motion for Summary Judgment or, alternatively, Motion for Partial Summary
                                      3             Judgment, is hereby ordered sealed for one year from the date of this order.
                                      4          4. Electronic access to the above sealed documents shall be limited to the counsel for
                                      5             County of Sacramento and counsel for Everest National, in addition to the Court and
                                      6             authorized court personnel.
                                      7          5. The parties are free to seek extension of this seal order as the unsealing date approaches.
                                      8          IT IS SO ORDERED:
                                      9
                                          Dated: April 6, 2021
                                     10
   LLP




                                     11

                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                     28
                                                                                           3
                                                      ORDER GRANTING EVEREST NATIONAL’S AMENDED REQUEST TO SEAL DOCUMENTS
                                                                                                 CASE NO. 2:19-cv-00263-MCE-DB
3062 45344 4839-8250-2625 .v1
